              Case 19-70013 Document 43 Filed in TXSB on 02/27/19 Page 1 of 6




                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

In Re:                                §                      Case No. 19-70013 EVR
Bay Area Regional Medical Center, LLC §
                                      §
                                      §
                                      §
     Debtor(s)                        §                             Chapter 7


EXPEDITED APPLICATION TO SELL PROPERTY OF THE BANKRUPTCY ESTATE
 FREE AND CLEAR OF LIENS AND OTHER INTERESTS AND FOR PAYMENT OF
 AUCTIONEER'S FEES AND EXPENSES OF SALE AND REQUEST FOR LIMITED
                              NOTICE

             LOCAL RULE 9013(b) NOTICE: THIS MOTION SEEKS AN ORDER THAT MAY
             ADVERSELY AFFECT YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD
             IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF
             YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE
             AND SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR
             RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR
             RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU
             DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
             FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
             REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE
             PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
             HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

             EXPEDITED RELIEF HAS BEEN REQUESTED. IF THE COURT
             CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU WILL
             HAVE LESS THAN 21 DAYS TOANSWER. IF YOU OBJECT TO THE
             REQUESTED RELIEF OR IF YOU BELIEVE THAT THE EMERGENCY
             CONSIDERATION IS NOT WARRANTED; YOU SHOULD FILE AN
             IMMEDIATE RESPONSEREPRESENTED PARTIES SHOULD ACT THROUGH
             THEIR ATTORNEY


TO THE HONORABLE EDUARDO V. RODRIGUEZ, U. S. BANKRUPTCY JUDGE:

             NOW COMES, Catherine Stone Curtis, ("Trustee") the Chapter 7 Trustee for the above-

captioned and numbered bankruptcy case and files her Expedited Application to Sell Property of

{00407050}
              Case 19-70013 Document 43 Filed in TXSB on 02/27/19 Page 2 of 6




the Bankruptcy Estate Free and Clear of Liens and Other Interests and for Payment of

Auctioneer’s Fees and Expenses of Sale ("Application"), and in support respectfully shows the

Court as follows:

             1.     Trustee intends to sell by public auction and/or private sale pursuant to 11 U.S.C.

§ 363 (b) and (f) and Bankruptcy Rule 6004, as set forth below (the “Property”):



PROPERTY
DESCRIPTION:
                                   Medical Disposables/Supplies, including, but not limited to,
                                   bandages, saline solution, and other disposables used by the Debtor
                                   during its pre-petition operation as a community hospital in the
                                   Houston, Texas, area.


DATE AND TIME
OF SALE:                           Upon entry of the Court Order.

PLACE OF SALE:                     The property will         be   advertised    for   sale   online    at
                                   www.slapsale.com

TERMS:                             Free and clear of all liens, with all valid and unavoidable liens to
                                   attach to the proceeds of sale.

IDENTITY OF
AUCTIONEER:                        Brett Neal, Auctioneer License No. 16863

RATE OF
AUCTIONEER’S
COMPENSATION:                      Fifteen percent (15%) of the gross sales price with a 10% buyer’s
                                   premium to be retained by the auctioneer and returned to the estate
                                   if sold by auction or ten percent (10%) of the gross sales price, plus
                                   reasonable expenses, if brokered and/or if sold by individual sale.


             2.     The property description of each item, as verified by the Debtor and the Trustee’s

agent, is as follows:

             Medical Disposables/Supplies, including, but not limited to, bandages, saline solution,
{00407050}
              Case 19-70013 Document 43 Filed in TXSB on 02/27/19 Page 3 of 6




             and other disposables used by the Debtor during its pre-petition operation as a
             community hospital in the Houston, Texas, area.


             The Trustee filed an Application to Employ Auctioneer on February 27, 2019, at

ECF#41, and an Order approving his employment has not been entered. Trustee hereby seeks to

pay such commissions, together with all expenses of sale, out of the gross auction proceeds, upon

receipt thereof.

             3.     The subject property is property of the bankruptcy estate and is being sold free

and clear of liens and other interests, including all interests of Debtor, with all other valid and

unavoidable liens to attach to the proceeds. There are no warranties, express or implied, and the

Property is being sold “as-is and where-is.”

             4.     Bankruptcy Rule 6004 requires an application and order to effectuate a sale free

and clear of liens. A sale free and clear of liens is necessary to induce buyers to purchase the

property. It is necessary to file this Application so that any party-in-interest asserting a lien,

whether or not such assertion is known to Trustee or Debtor, will be placed on notice that the

property will be sold free and clear of its liens unless otherwise ordered.

             5.     Concurrently with the filing of this Application, the trustee will mail to all

creditors the notice attached hereto as Exhibit "A," pursuant to Bankruptcy Rule 2002 and Local

Rule 2002. If no timely objections are filed, the Court should enter its order approving the sale,

approving payment of fees and expenses, and finding that the property is wholly owned by the

bankruptcy estate.

             6.     Trustee does not believe that Debtor's bankruptcy estate will suffer any negative

tax consequences as a result of the subject sale, or that only nominal taxes will be incurred as a

result of the sale.
{00407050}
              Case 19-70013 Document 43 Filed in TXSB on 02/27/19 Page 4 of 6




             7.    Expedited Consideration Requested.           The Trustee requests expedited

consideration of the sale because some of the disposable products described above, including the

saline solution, are marked with expiration dates as early as April 2019. The Trustee accordingly

requests that any objections to the sale be filed no later than March 5, 2019, at 5:00 p.m. Central

Standard Time.

             8     Given the expedited relief requested, the Trustee requests waiver of the 14-day

stay under Federal Rule of Bankruptcy Procedure 6004(h).

             9.    Limited Notice. The Trustee also requests, by this Motion, limited notice to

those parties who have filed a Notice of Appearance with the Court. Ordinarily, the debtor,

trustee, all creditors and indenture trustees are required to receive at least 21 days’ notice by mail

of a proposed sale of estate property not in the ordinary course of business. FED. R. BANKR. P.

2002(a)(2), 6004(a). Here, the creditor matrix contains approximately 30,000 creditors, many of

whom are former patients of the Debtor who incurred patient-care services while the Debtor

operated pre-petition as a community acute-care hospital. Serving all creditors by mail would

pose a substantial burden on the estate, given that the expected cost to serve out a multiple-page

motion, even with cost-savings measures, to be at least $15,000.00. The Trustee accordingly

respectfully requests that the Court exercise its authority under section 105 of the Bankruptcy

Code to limit the notice to only those parties who have elected to receive ECF Notice and filed

Notices of Appearance.

             WHEREFORE, PREMISES CONSIDERED, Trustee respectfully prays that the Court

enter an order approving the sale under the terms and conditions set forth herein. In addition,

Trustee prays for any further relief, both general and special, legal and equitable, to which she

may show herself justly entitled.
{00407050}
             Case 19-70013 Document 43 Filed in TXSB on 02/27/19 Page 5 of 6




                                               Respectfully submitted,

Date: February 27, 2019
                                               /S/CATHERINE STONE CURTIS
                                               Catherine Stone Curtis
                                               TBN: 24074100
                                               Federal ID No.: 1129434
                                               PULMAN, CAPPUCCIO & PULLEN LLP
                                               P.O. Box 720788
                                               McAllen, Texas 78504
                                               Ph: (956) 467-1900
                                               Fax: (956) 331-2815
                                               Email: ccurtis@pulmanlaw.com
                                               Chapter 7 Trustee




{00407050}
              Case 19-70013 Document 43 Filed in TXSB on 02/27/19 Page 6 of 6




                                      CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing has been served on the counsel for
debtor, and the United States Trustee by electronic service according to BR 9003 on February 27, 2019.

             VIA ELECTRONIC NOTICE:
             U.S. Trustee
             US Trustee
             606 N Carancahua
             Corpus Christi, TX 78401

             VIA ELECTRONIC NOTICE AND VIA FIRST CLASS MAIL:
             Bay Area Regional Medical Center, LLC
             7670 Woodway Drive
             Suite 160
             Houston, TX 77063 Debtor

             Richard L Fuqua, II
             Fuqua & Associates, PC
             5005 Riverway
             Ste. 250
             Houston, TX 77056
             Debtor’s Counsel

             VIA FIRST CLASS MAIL TO THE FOLLOWING PARTIES REQUESTING NOTICE:
             Corinne Boyer
             927 Naoke Branch ln.
             Pearland, TX 77584

             Carlie Dyer
             97 Ridgewood Circle
             Wimberley, TX 78676

             Anita M. Golden
             2612 Ave. J
             Santa Fe, TX 77510

             Frank Kittle, Jr.
             615 Nottingham LN
             Dickinson, TX 77539

             And to all parties requesting notice by ECF Notice.


                                                           /S/CATHERINE STONE CURTIS
                                                           Catherine Stone Curtis

{00407050}
